SUB-ITEM 77I:TERMS OF NEW OR AMENDED SECURITIES On December 31, 2010,theregistrantfirst issued,and began to publicly offer, shares of beneficial interest, $0.01 par value, of the Davenport Value & IncomeFund and the Davenport Equity Opportunities Fund (individually, a "Fund" andcollectively, the "Funds"),two newseries of sharesofregistrant.Shares of the Funds are freely redeemable andtransferable.Each share of each Fund represents an equal proportionateinterest in the assets and liabilitiesbelonging to that Fund and is entitled to such dividends and distributions out of the income of the Fund as are declared by the Trustees. The shares do not have cumulative voting rights or anypreemptive or conversionrights,and the Trustees have the authority from time to time todivide orcombinethesharesof each Fund into a greateror lesser number of shares, provided that the proportionate beneficial interests of shareholders in the assets of the Fund are in no way affected. No shareholder is liabletofurthercalls or toassessmentby the Fundwithouthisexpress consent. Shares of each Fund have equal voting and liquidationrights.When matters are submitted to shareholdersfor a vote,eachshareholder is entitled to one vote for each full share owned and fractional votes for fractional shares owned. Shareholdersof the Funds will votetogether with all other series of the Trust and notseparately,except asotherwiserequired by law or when the Board of Trusteesdetermines that the matter to be voted upon affects only the interests of shareholders of one or moreparticularseries.The Funds are not required to hold annual meetings ofshareholders.In the event of liquidation of a Fund, theholdersof shares of the Fund will beentitledtoreceiveas a class a distribution out of the assets, net of the liabilities, belonging to the Fund.
